UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 03897) Exact name of registrant as specified in charter: Putnam U.S. Government Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2008 Date of reporting period: October 1, 2007 September 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek superior investment results over time. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam U.S. Government Income Trust 9
